DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                 ELI STAV,
                                 Appellant,

                                     v.

                          BROWARD COLLEGE,
                              Appellee.

                               No. 4D19-3058

                               [July 16, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Judge; L.T. Case No. 19-003789.

    Thomas Damian Sclafani, Scalfani & Associates, P.A., Fort Lauderdale,
for appellant.

   Eric K. Gabrielle of Stearns Weaver Miller Weissler Alhadeff & Sitterson,
P.A., Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.